DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 01/14/2022. Claims 1-20 are cancelled. Claims 21-40 are new claims. Claims 21-40 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawing, 112(b) rejections of claims 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 24-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karasawa et al. (US 2006/0072209 A1; Karasawa).
As of claim 21, Karasawa teaches a prism architecture [fig 2(a)] comprising: a first prism; a second prism; a third prism ((shown below with fig 2(a)); a first dichroic layer 61 [fig 2(a)] [0045] between the first prism and the third prism ((shown below with fig 2(a)); and a second dichroic layer 62 [fig 2(a)] [0045] between the first prism and the second prism ((shown below with fig 2(a)).  

    PNG
    media_image1.png
    548
    778
    media_image1.png
    Greyscale

As of claim 22, Karasawa teaches the first prism is a triangular prism having a first apex ((shown above with fig 2(a)), the second prism is a triangular prism having a second apex ((shown above with fig 2(a)), the third prism is a triangular prism having a third apex ((shown above with fig 2(a)), the first apex adjacent the second apex and the third apex ((shown above with fig 2(a)). 
As of claim 24, Karasawa teaches a first layer 61 [fig 2(a)] on the second prism ((shown above with fig 2(a)); and a second layer 62 [fig 2(a)] on the third prism ((shown above with fig 2(a)).
As of claim 25, Karasawa teaches the first layer 61 [fig 2(a)] is a mirror (reflects blue light) [0041] and the second layer 61 [fig 2(a)] is a mirror (reflects green light) [0041]. 
As of claim 26, Karasawa teaches the first layer 61 [fig 2(a)] is a dichroic layer [0041] and the second layer 62 [fig 2(a)] is a dichroic layer [0041]. 
As of claim 27, Karasawa teaches a fourth prism ((shown above with fig 2(a)), the first layer 61 [fig 2(a)] between the fourth prism and the second prism ((shown .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 28 is rejected under 35 U.S.C. 103 as being un-patentable over Karasawa et al. (US 2006/0072209 A1; Karasawa) in view of OKUDA (US 2018/0259839 A1).
Karasawa teaches the invention as cited above except for a total internal reflection (TIR) prism; and an exit prism between the first prism and the TIR prism.
OKUDA teaches a projector [fig 1] having a total internal reflection (TIR) prism 70 [fig 3]; and an exit prism 72b [fig 3] (where red, green and blue exits) between the first prism 71b [fig 3] and the TIR prism 70 [fig 3] (face 73b internally reflects light within TIR prism 70).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a total internal reflection (TIR) prism; and an exit prism between the first prism and the TIR prism as taught by OKUDA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OKUDA (US 2018/0259839 A1).
As of claim 29, OKUDA teaches a system [fig 1] comprising: a first spatial light modulator 80a (first DMD) [fig 3] [0017]; a second spatial light modulator 80b (first DMD) [fig 3] [0017]; and a prism architecture 70 [fig 3] optically coupled to the first spatial light modulator 80a [fig 3] and to the second spatial light modulator 80b [fig 3], the prism architecture 70 [fig 3] configured to: receive input light having a first color 2a (G) [fig 3], a second color, and a third color 2b (R+B) [fig 3] (second and third color lights are red and blue; color separating mirror 60 is configured to reflect green light G and transmit red light R and blue light B) [0048]; direct a first portion of the input light  having the first color (green light G) [0034] towards the first spatial light modulator 80a [fig 3]; direct a second portion of the input light having the second color 2b (R+B) [fig 3] towards the second spatial light modulator 80b [fig 3]; and direct a third portion of the input light 2b (R+B) [fig 3] having the third color towards the second spatial light modulator 80b [fig 3].  

As of claim 31, OKUDA teaches a light source 10 [fig 1] configured to: produce the first portion of the input light having the first color (blue excitation light) [0019]; produce the second portion of the input light having the second color (yellow light) during a first time period (time division manner) [0030]; and produce the third portion of the input light having the third color (blue imaging light) during a second time period (time division manner) [0030].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 32-36, 38-40 are rejected under 35 U.S.C. 103 as being un-patentable over OKUDA (US 2018/0259839 A1) in view of Karasawa et al. (US 2006/0072209 A1; Karasawa).
As of claim 32, OKUDA teaches the prism architecture 70 [fig 3] comprises: a first prism 72a [fig 3]; a second prism 71a [fig 3] facing the first spatial light modulator 80a [fig 3]; a third prism 71b [fig 3] facing the second spatial light modulator 80b [fig 3].
Okuda does not teaches a first dichroic layer between the first prism and the third prism; and a second dichroic layer between the first prism and the second prism.
Karasawa teaches a first dichroic layer 61 [fig 2(a)] [0045] between the first prism and the third prism ((shown below with fig 2(a)); and a second dichroic layer 62 [fig 2(a)] [0045] between the first prism and the second prism ((shown below with fig 2(a)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a first dichroic layer between the first prism and the third prism; and a second dichroic layer between the first prism and the second prism as taught by Karasawa to the system as disclosed by Okuda in order to provide a projector capable achieving a natural white balance at high luminance while reducing signal processing using a luminance value to the least possible level even when a lamp light source (Karasawa; [0012]).  



As of claim 33, OKUDA teaches a system [fig 1] comprising: a first spatial light modulator 80a [fig 3]; a second spatial light modulator 80b [fig 3]; and a prism architecture 70 [fig 3] comprising: a first prism 72a [fig 3]; a second prism 71a [fig 3] facing the first spatial light modulator 80a [fig 3]; a third prism 71b [fig 3] facing the second spatial light modulator 80b [fig 3].
OKUDA does not teach a first dichroic layer between the first prism and the third prism; and a second dichroic layer between the first prism and the second prism.  
Karasawa teaches a first dichroic layer 61 [fig 2(a)] [0045] between the first prism and the third prism ((shown below with fig 2(a)); and a second dichroic layer 62 [fig 2(a)] [0045] between the first prism and the second prism ((shown below with fig 2(a)). 

    PNG
    media_image1.png
    548
    778
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a first dichroic layer between the first prism and the third prism; and a second dichroic layer between the first prism and the second prism as taught by Karasawa to the system as disclosed by OKUDA system in order to provide a projector capable achieving a natural white balance at high 
As of claim 34, OKUDA teaches a light source 110 [fig 1] optically coupled (optically connected by 116, 50, 121, 122, 123, and 60) [fig 1] to the first prism 70 (TIR prism) [fig 1]; and projection optics 90 [fig 1] optically coupled to the first prism 70 [fig 1]. 
As of claim 35, OKUDA teaches the prism architecture 70 (TIR prism) [fig 3] is configured to: receive input light having a first color G [fig 3], a second color R [fig 3], and a third color B [fig 3]; direct a first portion of the input light having the first color (G light) [fig 3] towards the first spatial light modulator 80a [fig 3]; direct a second portion of the input light having the second color (R+B) [fig 3] towards the second Appl. No.: 17/105,072Page 6 of 11Amendment - 111 T92040US02spatial light modulator 80b [fig 3]; and direct a third portion of the input light having the third color (R+B) [fig 3] towards the second spatial light modulator 80b [fig 3]. 
As of claim 36, OKUDA teaches the invention as cited above except for the first prism is a triangular prism having a first apex, the second prism is a triangular prism having a second apex, the third prism is a triangular prism having a third apex, the first apex adjacent the second apex and the third apex. 
Karasawa teaches the first prism is a triangular prism having a first apex ((shown below with fig 2(a)), the second prism is a triangular prism having a second apex ((shown below with fig 2(a)), the third prism is a triangular prism having a third apex ((shown below with fig 2(a)), the first apex adjacent the second apex and the third apex ((shown below with fig 2(a)). 

    PNG
    media_image1.png
    548
    778
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first prism is a triangular prism having a first apex, the second prism is a triangular prism having a second apex, the third prism is a triangular prism having a third apex, the first apex adjacent the second apex and the third apex as taught by Karasawa to the light module as disclosed by OKUDA in order to provide a projector capable achieving a natural white balance at high luminance while reducing signal processing using a luminance value to the least possible level even when a lamp light source (Karasawa; [0012]).
As of claim 38-40, OKUDA teaches the invention as cited above except for a first layer on the second prism; and a second layer on the third prism, the first layer is a mirror and the second layer is a mirror, the first layer is a dichroic layer and the second layer is a dichroic layer.
Karasawa teaches a first layer 61 [fig 2(a)] on the second prism ((shown above with fig 2(a)); and a second layer 62 [fig 2(a)] on the third prism ((shown above with fig 2(a)), the first layer 61 [fig 2(a)] is a mirror (reflects blue light) [0041] and the second 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a first layer on the second prism; and a second layer on the third prism, the first layer is a mirror and the second layer is a mirror, the first layer is a dichroic layer and the second layer is a dichroic layer as taught by Karasawa to the light module as disclosed by OKUDA in order to provide a projector capable achieving a natural white balance at high luminance while reducing signal processing using a luminance value to the least possible level even when a lamp light source (Karasawa; [0012]).
Allowable Subject Matter
Claims 23, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 23, the closest prior art Karasawa et al. (US 2006/0072209 A1; Karasawa) teaches a projector 10 which includes a light source 20 that generates a light source light, a homogenization system 30 that makes an illumination light from the light source 20 homogeneous, a color separation system 40 that separates an illumination light having passed through the homogenization system 30 into lights of three colors including red, green, and blue, a light modulation portion 50 that is illuminated by illumination lights of respective colors exiting from the color separation system 40, a cross dichroic prism 60 that combines modulation lights of respective colors from the light modulation portion 50, and a projection lens 70 that projects an image light having 
As of claim 37, the closest prior art Karasawa et al. (US 2006/0072209 A1; Karasawa) teaches a projector 10 which includes a light source 20 that generates a light source light, a homogenization system 30 that makes an illumination light from the light source 20 homogeneous, a color separation system 40 that separates an illumination light having passed through the homogenization system 30 into lights of three colors 
Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art FUKASE et al. (US 20200012021 A1) teaches a cross dichroic prism which includes four prisms and two dichroic mirrors. Each of the four prisms has a triangle-prism shape. The four prisms are arranged to form a quadrangular prism as a 
- Prior Art Ohmuro (US 20170045747 A1) teaches a color separation optical system which separates an entrance ray into at least three rays of a first color light, a second color light, and a third color light being different color lights and which guides the three rays respectively to solid-state image pickup elements disposed on different optical paths, the system including a first prism, a second prism, a third prism, and an absorption filter disposed between a second exit surface of the second prism and a third entrance surface of the third prism and configured to absorb the second color light. The third entrance surface of the third prism or a surface of the absorption filter facing the third entrance surface is provided with a second dichroic film which reflects the second color light and transmits the third color light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882